Humphreys, J., (dissenting). The love of life is so great that the law strongly presumes against death by suicide. Even when death is self-inflicted, the law will presume it was accidental until the contrary is made to appear. Grand Lodge A. O. U. W. v. Bannister, 80 Ark. 890; Industrial Mutual Indemnity Co. v. Watt, 95 Ark. 459; Columbian Woodmen v. Matlock, 144 Ark. 126. In the instant case, therefore, the burden was upon appellee to overcome the legal presumption against death by suicide, with proof sufficiently strong to exclude every reasonable conclusion, except that the death occurred by suicide. The nature of the wound was sufficient within itself to create a reasonable doubt as to the manner in which the insured met his death. It was five inches in length, and, at places, two and one-half inches deep. The hard, gristly parts of the throat were cut. The appellee would have the court draw the inference that such a wound was necessarily inflicted by the insured with a safety razor blade only an inch and a half long. The physician who examined the deceased testified that it would have been hard for him to have inflicted the wound upon himself with such an instrument. In order to have held the blade firmly, the insured would have taken up half its length in the grasp. In that event, only three-quarters of an inch would have been exposed. As said by the physician; it would have been hard indeed to have inflicted such a wound with an instrument so short and thin. Again, the insured was lying on his stomach on the floor when found, having fallen off the bed after inflicting the wound upon himself, according to the surmise of the nurse. Had he inflicted the wound and fallen off the bed, it is passing .strange that blood was not on the bed and all over the floor, instead of being in a pool near the body. No attendant was in the room when the tragedy occurred. The insured was lying, when last seen/ on a bed near a door. Any one so inclined could have entered the door, killed the insured, and escaped before the nurse reappeared on the sc’ene. The nature of the wound, position of the body, and pool of blood might well tend to prove that the insured met his death by foul play. At least, these circumstances are not inconsistent with such a theory, and are rather inconsistent with' the theory of suicide. It seems to me the rule has been reversed in making* the application to the facts in this case. A presumption has been indulged in favor of suicide, instead of against it. Under the facts and circumstances, the manner of death was clearly a question for the jury to determine. For the reason stated, I am impelled to register my dissent.